Citation Nr: 0312481	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  94-30 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to September 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Mach 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

At the time of the August 1999 decision of the Board, the 
veteran's accredited representative was the American Legion.  
However, in November 1999, the RO received an Appointment of 
Attorney or Agent as Claimant's Representative (VA Form 22a) 
that changed the veteran's appointed representative to Robert 
V. Chisholm, Attorney at Law.

The veteran appealed the Board's August 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, the VA Office 
of General Counsel, on behalf of the Secretary, filed a 
motion to remand the appeal to the Board on the basis that 
such remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.  In a February 9, 2001, 
Order, the Court granted the Secretary's motion, vacated the 
Board's August 1999 decision, and remanded the matter for 
readjudication.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in July 1996.


REMAND

In August 2002 and January 2003, the Board undertook 
additional development on the issue at hand, pursuant to 38 
C.F.R. § 19.9(a)(2).  In Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) determined that 38 
C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In light of these changes, the Board finds further action may 
not be taken on the issue on appeal.  In accordance with the 
August 2002 and January 2003 development memoranda the Board 
obtained additional medical evidence, which has not been 
considered by the RO, and the veteran has not waived such 
consideration.  

Additionally, during the course of this appeal there was 
another significant change in VA law.  As noted in the 
introduction portion of this remand, on November 9, 2000, the 
VCAA became law.  Regulations implementing the VCAA have also 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  Records show the 
veteran has not been given adequate notice of the VCAA and 
specifically how it applies to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

3.  The RO should then review the claim 
in light of all additional evidence 
received since the March 1999 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
Court and Federal Circuit precedent decisions cited above.  
No action is required of the veteran unless he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


